DETAILED ACTION
Status of the Application
	Claims 1, 3-5, 7-11, 13-16, 18, 21-22, 33, 35-41, 43-44, 47-51 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
	Applicant’s amendment of claims 1, 3-5, 7-8, 13-16, 18, 21, 33, 36-37, 41, addition of claims 47-51, and cancellation of claims 12, 19-20, 34, 42, 46 as submitted in a communication filed on 9/6/2022 is acknowledged. 
New claims 47-51 are directed to the elected invention. Claims 21-22, 35-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/6/2019.  Claims 1, 3-5, 7-11, 13-16, 18, 33, 41, 43-44, 47-51 are at issue and are being examined herein.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/6/2022 and 9/12/2022 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 3 is objected to due to the recitation of “wherein the at least one product of interest is the protein heterologous to the host cell and is a therapeutic protein or a protein that is a visualization marker”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “wherein the product of interest is a protein heterologous to the host cell selected from the group consisting of a  therapeutic protein or a protein that is a visualization marker”. Appropriate correction is required.
Claim 50 is objected to due to the recitation of “encodes a polypeptide having a sequence having at least 90% sequence identity with the polypeptide of SEQ ID NO: 28”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “encodes a polypeptide having a sequence at least 90% identical to the sequence of SEQ ID NO: 28” or “encodes a polypeptide that has at least 90% sequence identity with the polypeptide of SEQ ID NO: 28”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1, 3-5, 7-11, 13-16, 18, 33, 41, 43-44, 47-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   New grounds of rejection are necessitated by amendment.
Claim 1 (claims 3-5, 7-11, 43-44, 47 dependent thereon) is indefinite in the recitation of “a polynucleotide comprising at least one …polynucleotide encoding a…transporter (SMVT), and at least one first regulatory sequence, and at least one …..polynucleotide encoding at least one product of interest, and at least one second regulatory sequence…” for the following reasons.  As written, it is unclear if the first and second polynucleotides encode the SMVT and the product of interest, respectively, as well as the regulatory sequences, or if the phrase’s intended meaning is an expression system that comprises (i) a eukaryotic host cell, (ii) a polynucleotide comprising (a) a first polynucleotide encoding the SMVT, and (b) a first regulatory sequence, and (iii) a  polynucleotide comprising (a) a second polynucleotide encoding the product of interest, and (b) a second regulatory sequence.  As known in the art, polynucleotides do not encode regulatory sequences.  For examination purposes, it will be assumed that the claim is directed to an expression system that comprises (i) a eukaryotic host cell; (ii) a polynucleotide that comprises (a) a first polynucleotide encoding a SMVT, and (b) a first regulatory sequence; and (iii) a  polynucleotide that comprises (a) a second polynucleotide encoding a product of interest, and (b) a second regulatory sequence.  Correction is required. 
Claim 4 (claim 47 dependent thereon) is indefinite in the recitation of “wherein the SMVT is a polypeptide of SEQ ID NO: 28” for the following reasons.  The term “a polypeptide” implies a genus of polypeptides. While one of skill in the art would understand that “the” polypeptide of SEQ ID NO: 28 refers to a polypeptide consisting of the amino acid sequence of SEQ ID NO: 28, it is unclear if the term “a polypeptide of SEQ ID NO: 28” refers to a polypeptide comprising SEQ ID NO: 28, which is a genus of proteins that have SEQ ID NO: 28,  or if the term should be interpreted as “the” polypeptide of SEQ ID NO: 28 as described above.  For examination purposes, it will be assumed that the term reads “the polypeptide of SEQ ID NO: 28”. Correction is required. 
Claim 5 (claims 41, 48, 51 dependent thereon) is indefinite in the recitation of “…host cell comprising: (i) a first polynucleotide encoding the polypeptide of SEQ ID NO: 28 or….the polypeptide of SEQ ID NO: 28 and at least one first regulatory sequence, (ii) at least one second polynucleotide encoding at least one product of interest or a regulatory RNA and at least one second regulatory sequence, wherein the product of interest is a protein heterologous to the host cell or a regulatory RNA heterologous to the host cell” for the following reasons.  The limitation  appears to require the first polynucleotide and the second polynucleotide to encode regulatory sequences.  However, as known in the art, polynucleotides do not encode regulatory sequences.  If the intended limitation is one where the first and second polynucleotides comprise regulatory sequences, the claim should be amended accordingly.  In addition, while the phrase “encoding at least one product of interest or a regulatory RNA” implies that the product of interest and the regulatory RNA are separate entities, the phrase “wherein the product of interest is a protein heterologous to the host cell or a regulatory RNA heterologous to the host cell” appears to indicate that the regulatory RNA is encompassed by the term “product of interest” (i.e., the regulatory RNA is a species of the genus of products of interest).  Therefore, as written, it is unclear if the “regulatory RNA heterologous to the host cell” is the same as the regulatory RNA recited in the phrase “at least one product of interest or a regulatory RNA”.  For examination purposes, it will be assumed that the claim reads “at least one second polynucleotide encoding at least one product of interest, …..wherein the product of interest is a protein heterologous to the host cell or a regulatory RNA heterologous to the host cell”.  Correction is required. 
Claim 7 is indefinite in the recitation of “wherein the first polypeptide and the first regulatory sequence are part of a first vector and the second polypeptide and the second regulatory sequence are part of a second vector” for the following reasons.  While a vector can comprise a regulatory sequence, vectors, which are nucleic acids, do not comprise proteins.  Therefore, it is unclear as to how the first and second polypeptides are part of vectors.  Correction is required. 
Claim 8 is indefinite in the recitation of “wherein the first polypeptide, the first…sequence, the second polypeptide and the second…..sequence are part of a single vector” for the following reasons.  While a vector can comprise a regulatory sequence, vectors, which are nucleic acids, do not comprise proteins.  Therefore, it is unclear as to how the first and second polypeptides are part of a single vector.  Correction is required.
Claim 13 (claims 14-15, 18, 33, 49 dependent thereon) is indefinite in the recitation of “first polynucleotide encoding at least one SMVT and at least one first regulatory sequence, and …one second polynucleotide encoding at least one product of interest and at least a second regulatory sequence” for the following reasons.  The limitation  appears to require the first polynucleotide and the second polynucleotide to encode regulatory sequences.  However, as known in the art, polynucleotides do not encode regulatory sequences.  If the intended limitation is one where the first and second polynucleotides comprise regulatory sequences, the claim should be amended accordingly.  Correction is required. 
Claim 15 (claim 50 dependent thereon) is indefinite in the recitation of “the at least one SMVT is a polypeptide of SEQ ID NO: 28” for the following reasons. The term “a polypeptide” implies a genus of polypeptides. While one of skill in the art would understand that “the” polypeptide of SEQ ID NO: 28 refers to a polypeptide consisting of the amino acid sequence of SEQ ID NO: 28, it is unclear if the term “a polypeptide of SEQ ID NO: 28” refers to a polypeptide comprising SEQ ID NO: 28, which is a genus of proteins that have SEQ ID NO: 28,  or if the term should be interpreted as “the” polypeptide of SEQ ID NO: 28 as described above.  For examination purposes, it will be assumed that the term reads “the polypeptide of SEQ ID NO: 28”. Correction is required. 
Claim 16 remains indefinite in the recitation of “…polynucleotide encoding the endogenous sodium dependent….SLC5A6, and a mutation in the first polynucleotide and/or in a first regulatory sequence of said at least one first polynucleotide….cell devoid of the mutation in the first polynucleotide and/or in a first regulatory sequence…” for the following reasons.  A mutation in the first polynucleotide can alter the coding region, thus resulting in the polynucleotide no longer encoding the endogenous SLC5A6.  Thus, it is unclear if the claim requires a polynucleotide that encodes the endogenous SLC5A6 and a mutation that does not alter the coding region, or if the claim encompasses a polynucleotide that encodes a variant of the endogenous SLC5A6.  It should be noted that a variant of the endogenous SLC5A6 is no longer endogenous.  In addition, it is unclear if the cell used to compare the activity/stability of the product of interest is a cell devoid of the mutation in the first polynucleotide and/or devoid of any mutation in any “first” regulatory sequence.  Please note that in the absence of the term “the first regulatory sequence”, the term “a first regulatory sequence” can be any regulatory sequence (i.e., undefined). If the intended cell to compare the activity/stability of the product of interest is a eukaryotic cell devoid of the mutation in the first polynucleotide and/or in the first regulatory sequence, the claim should be amended accordingly. For examination purposes, claim 16 will be interpreted as directed in part to a eukaryotic cell that has a first polynucleotide encoding an endogenous sodium dependent multivitamin transporter SLC5A6 and a second polynucleotide that encodes a product of interest, wherein the second polynucleotide is heterologous to the eukaryotic cell.  Correction is required. 
Claim 18 is indefinite in the recitation of “secretes said product of interest into a cell culture supernatant of the eukaryotic cell” for the following reasons.  The term “cell culture supernatant of the eukaryotic cell” implies that the supernatant is a product of the eukaryotic cell.  It is reiterated herein that when a cell is disrupted, there are two fractions that result from such disruption, the solid fraction which comprises cell debris and the supernatant which is the liquid fraction that contains the intracellular contents of the cell.  Secretion of a cell occurs when a protein/metabolite is transported from the cell to the surrounding environment (e.g., culture medium).   Therefore, it is unclear as to how a cell can secrete a product of interest into a supernatant, which is a product of the cell.  For examination purposes, no patentable weight will be given to the term “into a cell culture supernatant of the eukaryotic cell”.  If the intended limitation is “secretes said product of interest”, the claim should be amended accordingly. Correction is required. 
Claim 43 is indefinite in the recitation of “wherein the at least one product of interest is a regulatory RNA” for the following reasons. As written, it is unclear if the regulatory RNA is a heterologous regulatory RNA or not.  If the intended limitation is “wherein the at least one product of interest is a heterologous regulatory RNA”, the claim should be amended accordingly.  Correction is required. 
Claim 44 is indefinite in the recitation of “wherein the at least one product of interest is a therapeutic protein” for the following reasons.  As written, it is unclear if the therapeutic protein is a heterologous protein or not.  If the intended limitation is “wherein the at least one product of interest is a heterologous therapeutic protein”, the claim should be amended accordingly.  Correction is required. 
Claim 51 is indefinite in the recitation of “wherein the first polypeptide, the first regulatory sequence, the second polypeptide and the second….sequence are part of a single vector” for the following reasons. While a vector can comprise a regulatory sequence, vectors, which are nucleic acids, do not comprise proteins.  Therefore, it is unclear as to how the first and second polypeptides are part of a single vector.  Correction is required.
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(d) or Fourth Paragraph (pre-AIA )
Claims 19-20 and 34 were rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In view of the cancellation of these claims, this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 12 and 34 were rejected  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the introduction of new matter.  In view of the cancellation of claims 12 and 34, this rejection is hereby withdrawn. 

Claims 1, 3-5, 7-11, 13-16, 18, 33, 41, 43-44 remain rejected and new claims 47-51 are rejected  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection as it relates to new claims 47-51 is necessitated by amendment.
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claims 47-51 for the reasons of record and those set forth below.
Applicant argues that claims 1 and 5 and those pending claims dependent thereon have been further limited.  Applicant states that the claims now require a SLC5Ae sodium dependent multivitamin transporter (SMVT) and that higher sequence identities are now recited in claim 5 and other dependent claims.  Applicant refers to the teachings of Quick et al. (previously cited) in support of the argument that  there is an art recognized structure/function relationship for SMVT proteins.  Applicant refers to Figure 5 of Quick et al. that provides an alignment between hSMVT and vSGLT and a diagram of the hSMVT secondary structure based on the pairwise alignment.  Applicant points to certain parts of the specification, Table 3 and Figures 7-14 of the specification.  Applicant cites a paragraph of Wang et al. (Arch Biochem Biophys 366(1):95-106, 1999; cited in the IDS) that states that the human SMVT exhibits a  high degree of homology to the rat counterpart and that a comparison of the amino acid sequence of the human SMVT with other proteins in the SwissProt database show significant sequence homology with members of the Na+-dependent  glucose transporter family.  Applicant also refers to a paragraph by Prasad et al. (The Journal of Biological Chemistry 274(21):14875-14883, 1999; cited in the IDS) that describes the cloning a Na+-dependent multivitamin transporter from rabbit intestine and a SMVT from a human intestinal cell line, and the finding that the SMVT from the human intestinal cell line and that expressed in a human choriocarcinoma cell line are identical.  
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claims 47-51.  New claims 47 and 50 require the SMVT to have at least 90% sequence identity with the polypeptide of SEQ ID NO: 28.  Claim 48 requires the product of interest to be a therapeutic protein or a visualization marker.  Claim 49 requires the eukaryotic cell to be a CHO cell.  Claim 51 requires a single vector to comprise the recited polynucleotides. 
	The Examiner acknowledges the amendments made to the claims, the teachings of the specification, the teachings of Quick et al., Prasad et al. and Wang et al. and previously cited case law.  However, the Examiner disagrees with Applicant’s contention that the entire scope of the claims is adequately described.  The claims as amended still require a genus of SMVT proteins having any structure as well as variants of the polypeptide of SEQ ID NO: 28 having 85% or 90% sequence identity with the polypeptide of SEQ ID NO: 28.  It is noted that while claim 5 and dependent claims therefrom do not specifically recite a function for the variant of the polypeptide of SEQ ID NO: 28 recited, the genus of variants recited encompass variants having the ability to transport the recited vitamins in view of the preferred embodiments disclosed.  
	The specification and the prior art are completely silent with regard to the structural features required in any SMVT protein.  The Examiner acknowledges the disclosure of Figures 7-14, Table 3 and paragraphs [0089]-[0101] and [0070]-[0074] of the specification.  However, none of Figures 7-14, paragraphs [0089]-[0101], or paragraphs [0070]-[0074] provide the structural features required in any SMVT as recited in the claims, or which are the structural features required in any variant of the polypeptide of SEQ ID NO: 28 so that variants having the recited % sequence identity would have the same transport activity as that of the polypeptide of SEQ ID NO: 28 (i.e., transport of vitamin B5 and/or vitamin H).  It is reiterated herein that the specification fails to provide the structural features required in any SMVT or which eukaryotic cells comprise endogenous SMVT proteins, such as those required by claim 16. While the specification discloses the polypeptide of SEQ ID NO: 28, which is a protein that transports vitamin B5 and/or vitamin H, there is no disclosure of which structural features in the polypeptide of SEQ ID NO: 28 are required and which ones can be modified to obtain a variant of the polypeptide of SEQ ID NO: 28 that has the recited % sequence identity and the ability to transport vitamin B5 and/or vitamin H.  No disclosure of the structural features one of skill in the art can use to recognize which variants of the polypeptide of SEQ ID NO: 28 having the recited % sequence identity have the desired vitamin transport activity has been provided.  Furthermore, while claim 16  requires a genus of mutations in a polynucleotide encoding a SMVT  protein that would alter the activity, stability or expression of any protein (i.e., protein of interest encoded by the second polynucleotide), the specification is silent with regard to the mutations in a polynucleotide encoding a SMVT protein that can alter the activity, stability or expression of any protein encoded by another polynucleotide, with the exception of the replacement of an endogenous promoter with a heterologous promoter operably linked to a polynucleotide encoding the polypeptide of SEQ ID NO: 28.  For example, if the protein of interest is an antibody against protein X, the specification is silent with regard to mutations made to a  polynucleotide encoding a SMVT protein that would have an effect on the ability of the antibody to bind protein X (alter activity), or alter the stability of said antibody.  
	With regard to the teachings of Quick et al., as previously indicated by the Examiner, while Quick et al. describe the human sodium/multivitamin transporter protein (hSMVT), its cloning, the fact that direct crystallography studies of the hSMVT are missing (section 7; The predicted structure of hSMVT),  the deduced topology of the hSMVT (Figure 2) based on hydrophobicity calculations and the predicted topology of the hSMVT (Figure 5) generated by the RbDe program based on the structure of another member of the SSS family (vSGLT), this reference does not provide a structure/function correlation or the structural features required in any SMVT  protein or the structural features required in any protein that can transport vitamin B5 and/or vitamin H.  The secondary structure/topology of the human SMVT by itself does not provide any information regarding those amino acids that are essential for the transport of these vitamins nor does it provide any clue as to those amino acids that can be modified to create a variant with the recited % sequence identity that is still able to transport these vitamins. 
	As discussed in prior Office actions, while the prior art, as evidenced by Quick et al., teaches that the human SMVT protein is a member of a larger family of membrane proteins that catalyze the transport of different solutes to the flux of sodium ions across the plasma membrane (solute:sodium symporter (SSS) family), neither the specification nor the prior art, including the reference by Quick et al., teach those structural features in members of the SSS family that are specific for the transport of vitamin B5/vitamin H.  It is reiterated herein that the members of the SSS family are specific with regard to the solute they transport so that it is unlikely that every member of the SSS family will transport vitamin B5/vitamin H.  Therefore, even if the argument is made that the prior art provides some structural information linking the hSMVT protein with other members of the SSS family, namely the secondary structure of the hSMVT protein and its topology across the membrane, this information does not provide any clue as to those structural features required in any SMVT  protein and the ability to transport  vitamin B5/vitamin H.   
	With regard to the teachings of Wang et al. and Prasad et al., it is noted that none of these references provide those structural features required in a SMVT protein or a structure/function correlation that would allow one of skill in the art to determine which structural homologs of the human SMVT or the rabbit SMVT disclosed by these references are more likely to be SMVT proteins that are able to transport vitamin B5 and/or vitamin H.   While Wang et al. compares the amino acid sequences of the human and rat SMVT proteins and find that their protein has some common structural features with members of the Na+dependent glucose transporter family, Wang et al. fails to disclose which structural features in their protein are specifically associated with a SMVT protein and/or the ability to transport vitamin B5 and/or vitamin H.  There is no disclosure by Wang et al. of those features found in a SMVT protein which are unique to these proteins and not found in other members of the Na+dependent glucose transporter family that are not able to transport vitamin B5 and/or vitamin H.  The teachings of Prasad et al., while providing the structure of another SMVT protein and the finding that two different human cells express the same SMVT,  do not add any information regarding the structural features found in their SMVT proteins that are shared by all SMVT proteins.  There is absolutely no disclose of the level of structural variability among SMVT proteins by Wang et al. or Prasad et al. that would allow one of skill in the art to determine a sequence identity threshold below which it is highly unlikely to find a variant of the polypeptide of SEQ ID NO: 28 which is a SMVT protein.
	Even if the argument is made that structural homologs of the polypeptide of SEQ ID NO: 28 are likely to conserve the transport properties of the polypeptide of SEQ ID NO: 28, it is reiterated herein that Quick et al. teach that the bacterial SSS member PanF (the pantothenate transporter) shares only 15% identity and 18% similarity with hSMVT, which are values that are similar to those obtained between hSMVT and PutP, which is another member of the SSS family that is a proline transporter and not a vitamin B5/vitamin H transporter (section 6; Family Ties).  Therefore, it is abundantly clear from the teachings of the prior art that sequence identity/similarity cannot be used to determine which proteins will have the same transport specificity as that of the polypeptide of SEQ ID NO: 28.  As such, the prior art does not support the argument that  there is an art recognized structure/function relationship.  One of skill in the art would require some knowledge or guidance regarding the structural features that must be present in a protein so that it can transport vitamin B5/vitamin H for one of skill in the art to determine which proteins have the desired SMVT activity.  This information is completely missing from the specification and the prior art. Therefore, contrary to Applicant’s assertions, one cannot reasonably conclude that the claimed invention is adequately described by the teachings of the specification and/or the prior art.

Claims 1, 3-5, 7-11, 13-16, 18, 33, 41, 43-44 remain rejected and new claims 47-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an expression vector comprising a polynucleotide encoding the sodium-dependent multivitamin transporter (SMVT) of SEQ ID NO: 28, a recombinant CHO cell comprising said expression vector, and a cell culture medium comprising said recombinant CHO cell, does not reasonably provide enablement for (a) an expression system that comprises a eukaryotic cell and a polynucleotide encoding any SMVT, (b) an expression system that comprises a eukaryotic cell and a polynucleotide encoding a protein having any function, wherein said protein comprises an amino acid sequence at least 85%-90% identical to SEQ ID NO: 28, (c) an eukaryotic cell that comprises a polynucleotide encoding a SMVT, wherein said polynucleotide comprises a mutation that would alter the stability, activity of expression of any protein encoded by another polynucleotide, (d) a recombinant eukaryotic cell that comprise an endogenous SLC5A6 protein, wherein said eukaryotic cell also comprises a polynucleotide encoding a product of interest, or (e) a kit comprising a cell culture medium and the expression system of (a). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  This rejection as it relates to new claims 47-51 is necessitated by amendment.
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claims 47-51 for the reasons of record and those set forth below.
Applicant argues that the breadth of the claims has been adjusted so that the claims are now limited to SMVT proteins.  Applicant is of the opinion that the amount of experimentation required has been reduced. Applicant also states that that more evidence has been presented with regard to the state of the art as discussed in the context of the written description rejection.  Applicant states that the remaining experimentation that is required is routine and that the specification provides the required amount of guidance. Applicant continues to note that discussion of claim 5 has been focused exclusively on structure and states that MPEP § 2107 clarifies how the usefulness of a claimed invention is assed based on its specific and substantial utility.  Applicant states that the specification passes the required threshold requirement by providing at least one credible assertion of a specific and substantial utility for each claimed invention.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the rejection of claims 1, 3-5, 7-11, 13-16, 18, 33, 41, 43-44 or avoid the rejection of new claims 47-51. The Examiner acknowledges the amendments made to the claims and the additional limitations provided in the claims. The Examiner also acknowledges the teachings of Wang et al., Prasad et al. and Quick et al. highlighted by Applicant under the written description discussion of the response.  However, the Examiner disagrees with Applicant’s contention that (i) the scope of the claims as currently recited is fully enabled by the teachings of the specification and/or the prior art,  (ii)  the remaining experimentation that is required is routine, or (iii) the specification provides the required amount of guidance. 
	As indicated above, the claims as amended still require a genus of SMVT proteins having any structure as well as variants of the polypeptide of SEQ ID NO: 28 having 85% or 90% sequence identity with the polypeptide of SEQ ID NO: 28.  Claim 5 and dependent claims therefrom require variants of the polypeptide of SEQ ID NO: 28 having any function which have at least 85% or 90% sequence identity to the polypeptide of SEQ ID NO: 28.  
	With regard to the argument that the specification provides the required guidance to enable the entire scope of the claims, it is reiterated herein that, contrary to Applicant’s assertions, the specification fails to provide  the structural features required in any SMVT as recited in the claims, or the structural features required in any variant of the polypeptide of SEQ ID NO: 28 so that variants having the recited % sequence identity would have the same transport activity as that of the polypeptide of SEQ ID NO: 28 (i.e., transport of vitamin B5 and/or vitamin H).  The specification fails to provide the structural features required in any SMVT or which eukaryotic cells comprise endogenous SMVT proteins, such as those required by claim 16. While the specification discloses the polypeptide of SEQ ID NO: 28, which is a protein that transports vitamin B5 and/or vitamin H, there is no disclosure of which structural features in the polypeptide of SEQ ID NO: 28 are required and which ones can be modified to obtain a variant of the polypeptide of SEQ ID NO: 28 that has the recited % sequence identity and the ability to transport vitamin B5 and/or vitamin H.  No disclosure of the structural features one of skill in the art can use to recognize which variants of the polypeptide of SEQ ID NO: 28 having the recited % sequence identity have the desired vitamin transport activity has been provided.  
While claim 16 requires any mutation in a polynucleotide encoding a SMVT, wherein said mutation would alter the activity, stability or expression of any protein, the specification is silent with regard to the mutations in a polynucleotide encoding a SMVT  that can alter the activity, stability or expression of any protein, with the exception of a heterologous promoter operably linked to a polynucleotide encoding the polypeptide of SEQ ID NO: 28.  There is no disclosure of a structure/function correlation that links changes in the structure of a SMVT, and the expression, stability or activity of any protein encoded by another polynucleotide.  There is absolutely no disclosure of any mechanism that links changes in the structure or the level of expression of a SMVT with changes in expression, stability or activity of any other protein encoded by another polynucleotide.   If, for example,  the protein of interest is an antibody against protein X, the specification is silent with regard to mutations made to a  polynucleotide encoding a SMVT that would have an effect on the ability of the antibody to bind protein X (alter activity).  Therefore, one of skill in the art would have to test an infinite number of mutations in any SMVT in combination with proteins of any kind (proteins of interest) to determine which mutations result in the desired altered stability, activity or expression of any protein.  That is not deemed routine experimentation. 
With regard to the argument that the teachings of Wang et al. and Prasad et al. are additional evidence to show enablement of the entire scope of the claims, it is reiterated herein  that none of these references provide those structural features required in a SMVT protein or a structure/function correlation that would allow one of skill in the art to determine which structural homologs of the human SMVT or the rabbit SMVT disclosed by these references are more likely to be SMVT proteins that are able to transport vitamin B5 and/or vitamin H.   As explained above, Wang et al. compares the amino acid sequences of the human and rat SMVT proteins and find that their protein has some common structural features with members of the Na+dependent glucose transporter family. However, Wang et al. fail to disclose which structural features in their protein are specifically associated with a SMVT protein and/or the ability to transport vitamin B5 and/or vitamin H.  There is no disclosure by Wang et al. of those features found in a SMVT protein which are unique to these proteins and not found in other members of the Na+dependent glucose transporter family that are not able to transport vitamin B5 and/or vitamin H.  Similarly, while Prasad et al. provide the structure of another SMVT protein and the finding that two different human cells express the same SMVT,  they do not add any information regarding the structural features found in their SMVT proteins that are shared by all SMVT proteins.  No disclosure of the level of structural variability among SMVT proteins has been provided by Wang et al. or Prasad et al. that would allow one of skill in the art to determine a sequence identity threshold below which it is highly unlikely to find a variant of the polypeptide of SEQ ID NO: 28 which is a SMVT protein.  Therefore, one cannot reasonably conclude that the teachings of Wang et al. or Prasad et al. provide the information required to allow one of skill in the art to determine which proteins have SMVT activity.
	As stated above and previous Office actions, while Quick et al. describe the human sodium/multivitamin transporter protein (hSMVT), its cloning, the fact that direct crystallography studies of the hSMVT are missing (section 7; The predicted structure of hSMVT),  the deduced topology of the hSMVT (Figure 2) based on hydrophobicity calculations and the predicted topology of the hSMVT (Figure 5) generated by the RbDe program based on the structure of another member of the SSS family (vSGLT), this reference does not provide a structure/function correlation or the structural features required in any SMVT or any protein that can transport vitamin B5 and/or vitamin H.  The secondary structure/topology of the human SMVT by itself does not provide any information as to those amino acids that are essential for the transport of these vitamins nor does it provide any clue as to those amino acids that can be modified to create a variant with the recited % sequence identity that is still able to transport these vitamins.  Quick et al. teach that the human SMVT protein is a member of a larger family of membrane proteins that catalyze the transport of different solutes to the flux of sodium ions across the plasma membrane (solute:sodium symporter (SSS) family).  However, neither the specification nor the prior art, including the reference by Quick et al., teach those structural features in members of the SSS family that are specific for the transport of vitamin B5/vitamin H.  It is reiterated herein that the members of the SSS family are specific with regard to the solute they transport so that it is unlikely that every member of the SSS family will transport vitamin B5/vitamin H.  Therefore, even if the argument is made that the prior art provides some structural information linking the hSMVT protein with other members of the SSS family, namely the secondary structure of the hSMVT protein and its topology across the membrane, this information does not provide any clue as to those structural features required in any SMVT protein as recited that is able to transport  vitamin B5/vitamin H.   Moreover, even if the argument is made that structural homologs of the polypeptide of SEQ ID NO: 28 are likely to conserve the transport properties of the polypeptide of SEQ ID NO: 28, it is reiterated herein that Quick et al. teach that the bacterial SSS member PanF (the pantothenate transporter) shares only 15% identity and 18% similarity with hSMVT, which are values that are similar to those obtained between hSMVT and PutP, which is another member of the SSS family that is a proline transporter and not a vitamin B5/vitamin H transporter (section 6; Family Ties).  Therefore, it is evident from the prior art that (a) sequence identity/similarity alone cannot be used to determine which proteins will have the same transport specificity as that of the polypeptide of SEQ ID NO: 28, (b) there is no art recognized structure/function relationship as asserted, and (c) the level of one of skill in the art is not high with regard to determining which variants of the polypeptide of SEQ ID NO: 28 have the desired SMVT activity with no more than routine experimentation.  
	With regard to Applicant’s argument that the discussion of claim 5 has been focused exclusively on structure and the citation of  MPEP § 2107, it is noted that the scope  of enablement rejection applied to claim 5 and its dependent claims is not based solely on the issue of structure alone.  See extensive discussion of the enablement rejection with regard to those proteins that have a recited % sequence identity and function.  Claim 5 clearly requires variants that have function as well as variants with no function.  The Examiner has not argued that the entire scope of the claims lack a specific and substantial utility, or that the specification has not provided a specific and substantial utility for at least one embodiment of the claimed invention.  Applicant is reminded that the claims have not been rejected under 35 USC § 101.  Instead, the Examiner has indicated that the specification does not enable any person skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claims.   In the instant case, the Examiner pointed out that the specification fails to teach how to use the embodiment that corresponds to variants with no structure and explained why the use provided is not commensurate in scope with the claims.   
	Claim 5 and dependent claims thereon, require  a polynucleotide encoding a protein having at least 85% or 90% sequence identity with the polypeptide of SEQ ID NO: 28, wherein the protein having the recited % sequence identity can have any function.  As previously stated, while the specification provides a use for those variants that are able to transport vitamin B5 and/or vitamin H, the specification fails to teach how to use an expression system where the first polynucleotide encodes a protein having any function, and the second polynucleotide encodes a protein of interest.  Therefore, while the claims require a polynucleotide encoding a protein having any function, the specification fails to teach a use for a polynucleotide encoding a protein that is not able to transport vitamin B5 and/or vitamin H.   
	As previously indicated, the total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants having, for example,  85% sequence identity to the polypeptide of SEQ ID NO: 28 that result from amino acid substitutions is 636!x1996/(636-96)!/96!  or 4.1x10238 variants (N = 96 = 0.15x636; SEQ ID NO: 28 has 636 amino acids).  The specification discloses a protein having the ability to transport vitamin B5/vitamin H as a selection marker as the use for the claimed expression system.  If the first polynucleotide does not encode a transport vitamin B5/vitamin H, and not all structural variants of the polypeptide of SEQ ID NO: 28 are expected to have the same transport activity, one of skill in the art would have to find a use for an expression system where the first polynucleotide does not encode a protein that transports vitamin B5 and/or vitamin H.  Since there is no disclosure of a structure/function correlation or the disclosure of structural features required in any SMVT protein or a protein that transports vitamin B5 and/or vitamin H,  one of skill in the art would have to test at a minimum  4.1x10238 variants of the polypeptide of SEQ ID NO: 28, determine which ones have the ability to transport vitamin B5 and/or vitamin H, find the activity/function of all the remaining proteins that don’t have this transport ability and determine how to use the expression system and cells claimed that do not have a polynucleotide encoding a SMVT protein which transports vitamin B5 and/or vitamin H.  Even if the argument is made that one of skill in the art can make the structural variants recited in the claims, testing an essentially infinite number of variants and determining their function so that a use can be found is not deemed routine experimentation. 
	Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the teachings of the specification and/or the prior art enable the entire scope of the claimed invention.


Claim Rejections - 35 USC § 102 (AIA )
Claims 1, 8-11, 13-14 remain rejected and new claim 49 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Ramanathan et al. (US Patent No. 7740882 issued 6/22/2010) as evidenced by Wang et al. (GenBank accession number Q9Y289, 2/19/2014; previously cited) and Gibco BRL Products and Reference Guide (1997/1998, pages 1-40-1-41; previously cited).  This rejection as it relates to claim 49 is necessitated by amendment. 
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claim 49 for the reasons of record and those set forth below.
Applicant argues that the claims have been amended so that the product of interest is a protein heterologous to the host cell or a heterologous regulatory RNA and that the sequence identities have been amended in claims 4 and 5 to be 85% or higher. 
Applicant’s arguments have been fully considered and are deemed persuasive with regard to amended claims 3-5, 7.  However, the amendments made do not overcome this rejection with regard to claims 1, 8-11, 13-14 or avoid the rejection of new claim 49.  Amended claim 1 and amended claim 13 are directed in part to a eukaryotic host cell that comprises (a) a polynucleotide that comprises (i) a first polynucleotide encoding a SLC5A6 sodium dependent multivitamin transporter (SMVT), and (ii) a first regulatory sequence, and (b) a polynucleotide that comprises (i) a second polynucleotide that encodes a product of interest, and (ii) a second regulatory sequence, wherein the product of interest is a protein heterologous to the host cell or a regulatory RNA heterologous to the host cell.  Claim 8 is directed in part to the eukaryotic cell described above with the added limitation that the first and second polynucleotides as well as the first and second regulatory sequences are part of the same vector.  Claim 9 requires in part the regulatory sequences to be promoters. Claims 10-11 are directed in part to a kit or combination that comprises the eukaryotic cell described above and culture medium, wherein the culture medium comprises vitamin B5 (pantothenic acid) and/or vitamin H (biotin).  New claim 49 and claim 13 are directed in part to the eukaryotic cell of claim 13, wherein the cell is a Chinese hamster ovary (CHO) cell.    See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
	It is reiterated herein that Ramanathan et al. teach CHO cells that have been transfected with a mammalian expression vector (pSPORT) that comprises a nucleic acid encoding the human sodium dependent multivitamin transporter (hSMVT) and the culture of said transfected cells in cell culture medium (column 23, lines 27-59).  The human sodium dependent multivitamin transporter of Ramanathan et al. is a SLC5A6  protein that comprises an amino acid sequence that is 83% sequence identical to the polypeptide of SEQ ID NO: 28 (83% = 529x100/636; SEQ ID NO: 28 has 636 amino acids) as evidenced by Wang et al. See alignment previously provided.  Since the SLC5A6 protein is expressed, the nucleic acid encoding the SLC5A6  protein has to be operably linked to a promoter. It is noted that the expression vector of Ramanathan et al. would contain restriction enzyme cleavage sites for cloning the desired nucleic acid as well as additional nucleic acids that encode proteins required for maintenance of the expression vector in the cell, including selectable markers such as antibiotic resistance proteins.  In the absence of a limitation regarding the identity of the protein encoded by the second polynucleotide, any heterologous protein can be a protein of interest.  Therefore, the antibiotic resistance protein and additional maintenance proteins encoded by the vector of Ramanathan et al. are deemed a heterologous protein of interest.  Since the antibiotic resistant protein is expressed, the nucleic acid encoding said protein has a promoter.  As such, the CHO cell of  Ramanathan et al. comprises a single vector that comprises (i) a first polynucleotide encoding a SMVT protein, (ii) a first regulatory sequence operably linked to the first polynucleotide, (iii) a second polynucleotide encoding a protein of interest (i.e., antibiotic resistance proteins), and (iv) a second regulatory sequence operably linked to the second polynucleotide.  
Ramanathan et al. teach how to use their vector for transfecting CHO cells, thus teaching instructions of use for the vector. Ramanathan et al. teach that their vector (1 μg of DNA) was mixed with serum free medium and 10 μg of Lipofectamine. Since that composition must be in a container, Ramanathan et al. teach a kit comprising the vector in a container and instructions of use.  Because Ramanathan et al. teach growing the CHO cells in cell culture medium as described above, Ramanathan et al. teach a kit that that comprises the CHO cells comprising the vector and culture medium.   Therefore, the teachings of Ramanathan et al. still anticipate the instant claims as written/interpreted.


Claims 1, 3, 7-11, 13-14, 16 remain rejected and new claim 49 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Zerangue (US Publication No. 2006/0003361 published 1/5/2006) as evidenced by Wang et al. (GenBank accession number Q9Y289, 2/19/2014)  and the T-Rex System Manual (Life Technologies, page 3, 11/8/2011).  
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claim 49 for the reasons of record and those set forth below.
Applicant argues that the claims have been amended so that the product of interest is a protein heterologous to the host cell or a heterologous regulatory RNA and that the sequence identities have been amended in claims 4 and 5 to be 85% or higher. 
Applicant’s arguments have been fully considered and are deemed persuasive with regard to amended claims 4-5, 15, 41.  However, the amendments made do not overcome this rejection with regard to claims 1, 3, 7-11, 13-14, 16 or avoid the rejection of new claim 49.  Amended claim 1 and amended claim 13 are directed in part to a eukaryotic host cell that comprises (a) a polynucleotide that comprises (i) a first polynucleotide encoding a SLC5A6 sodium dependent multivitamin transporter (SMVT), and (ii) a first regulatory sequence, and (b) a polynucleotide that comprises (i) a second polynucleotide that encodes a product of interest, and (ii) a second regulatory sequence, wherein the product of interest is a protein heterologous to the host cell or a regulatory RNA heterologous to the host cell.  Claim 7 is directed in part to the eukaryotic cell described above with the added limitation that the first polynucleotide and the first regulatory sequence are in one vector and the second polynucleotide and the second regulatory sequence are in another vector. Claim 8 is directed in part to the eukaryotic cell described above with the added limitation that the first and second polynucleotides as well as the first and second regulatory sequences are part of the same vector.  Claim 9 requires in part the regulatory sequences to be promoters. Claims 10-11 are directed in part to a kit or combination that comprises the eukaryotic cell described above and culture medium, wherein the culture medium comprises vitamin B5 (pantothenic acid) and/or vitamin H (biotin).    New claim 49 and claim 13 are directed in part to the eukaryotic cell of claim 13, wherein the cell is a Chinese hamster ovary (CHO) cell.    Claim 16 as interpreted is directed in part to a eukaryotic cell that has a first polynucleotide encoding an endogenous sodium dependent multivitamin transporter SLC5A6 and a second polynucleotide that encodes a product of interest, wherein the second polynucleotide is heterologous to the eukaryotic cell.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
As indicated in prior Office actions, Zerangue teaches HEK (human embryonic kidney) cells and CHO (Chinese hamster ovary) cells transfected with DNA encoding (i) a human SMVT (also called SLC5A6; paragraph [0043]) transporter, or (ii) a SMVT transporter in combination with other transporters (paragraph [0048]; proteins of interest).  Therefore, the CHO cells of Zerangue expressing the human SMVT in combination with other transporters are eukaryotic cells that comprise a first polynucleotide encoding a heterologous SMVT operably linked to a promoter, and a second polynucleotide encoding a heterologous or endogenous transporters (proteins of interest) operably linked to a promoter. 
  Zerangue teaches HEK and MDCK (Madin-Darby Canine Kidney) cell lines into which the PgP gene (encodes a PgP efflux transporter) has been transfected, wherein these cells express the PgP and SMVT genes either endogenously or through transfection of expression vectors (paragraph [0062]). Thus, Zerangue teaches eukaryotic host cells that comprise one or more vectors that comprise a polynucleotide encoding a heterologous efflux transporter operably linked to a promoter, and a polynucleotide encoding a heterologous SMVT operably linked to a promoter.  Zerangue teaches HEK cells that have been transfected with an expression construct (TREX plasmid) that allows inducible expression of SMVT by tetracycline, as well as plates comprising said HEK transfected cells and a culture medium that comprises 3H-biotin (vitamin H; paragraph [0089]; kit; Example 4). The expression construct of  Zerangue comprises a restriction enzyme cleavage site (multiple cloning site) where the desired gene has been inserted and a mutation in the regulatory region of the polynucleotide encoding the SLC5A6 protein by virtue of the fact that as a result of cloning, the polynucleotide encoding the SLC5A6 protein comprises a modified promoter region to allow induction of expression by tetracycline.  See page 3 of the T-Rex System Manual. 
	The T-Rex system requires cotransfection with two vectors as shown on page 3 of the T-Rex manual previously provided, one called the inducible expression vector, which is the one used to introduce the gene of interest and the regulatory plasmid pcDNA6/TR, which expresses the Tet repressor protein encoded by the TetR gene.  Both, the inducible expression vector and the regulatory plasmid pcDNA6/TR, comprise genes encoding antibiotic resistance genes for selection, such as zeocin and ampicillin resistance genes in the inducible expression vector and the ampicillin and blasticidin resistance genes in pcDNA6/TR.   It is reiterated herein, that in the absence of a limitation regarding the identity of the protein encoded by the second polynucleotide, any heterologous  protein can be a protein of interest.  Therefore, the antibiotic resistance proteins encoded by the vectors of Zerangue are deemed a heterologous protein of interest.  Since the antibiotic resistant proteins are expressed, the nucleic acid encoding said proteins have a promoter.  These antibiotic resistant genes are “heterologous” when expressed in the mammalian cells of Zerangue.  Therefore, the inducible T-Rex expression system of Zerangue comprises one vector that comprises  a first regulatory sequence operably linked to a first polynucleotide that encodes a SLC5A6 and another vector that comprises a second regulatory sequence operably linked to a second polynucleotide encoding a heterologous protein of interest (i.e., antibiotic resistance protein).
Zerangue teaches the human SLC5A6 transporter (paragraph [0087]), which has 83% sequence identity to the polypeptide of SEQ ID NO: 28 as evidenced by Wang et al.  See alignment previously provided. Therefore, it follows that the HEK cells of Zerangue et al. express an endogenous SLC5A6 transporter.  The specification of the instant application (sequence listing) asserts that the polypeptide of SEQ ID NO: 28 is the Chinese hamster (Cricetulus griseus) SLC5A6 transporter.  Therefore, it follows that the CHO cells of Zerangue comprise an endogenous polynucleotide that encodes a SLC5A6 transporter that is 100% sequence identical to the polypeptide of SEQ ID NO: 28, as well as another polynucleotide that encodes another transporter (protein of interest). 
Zerangue teaches HEK cells that have been transfected with a TREX plasmid for the tetracycline inducible expression of the PgP efflux transporter (paragraph [0093]).  As explained above, the gene of interest is inserted in the multiple cloning site in a TREX plasmid.  Therefore, the HEK cells of Zerangue are cells that endogenously comprise a polynucleotide that encodes a SLC5A6 transporter and also comprises a second polynucleotide that encodes the protein of interest inserted in a restriction enzyme cleavage site.  The polynucleotides in the cells of Zerangue comprise promoters since the polynucleotides encoding the SLC5A6 transporters and the additional transporters are expressed.  Therefore, the teachings of Zerangue still anticipate the instant claims as written/interpreted.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
September 29, 2022